DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a number of turns on an inside of a center point of a coil width of the planar coil in a plan view is greater than a number of turns on an outside of the center point” (claim 1);
“a proportion of the number of turns on the inside in a total number of turns is greater than or equal to 55%.” (Claim 2); and
“wherein average intervals between adjacent turns among the turns on the inside are equal” (claim 5)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim recites “a number of turns on an inside of a center point of a coil width of the planar coil in a plan view is greater than a number of turns on an outside of the center point”.  It is unclear what the limitations “inside of the center point” and “outside of the center point” refers to.  A center point of a coil width of the planar coil is located in the center of the width of the coil, how is there anything inside the center point, see annotated figure 4 below.

    PNG
    media_image1.png
    924
    485
    media_image1.png
    Greyscale

Claims 2-7 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph deficiency from parent claim 1.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6 are under 35 U.S.C. 102(a)(1) as being anticipated by MIYAMOTO [EP 2711946 B1] Figures 4a and 4b.
Claim 1, as best understood, MIYAMOTO discloses a flexible printed circuit board [col. 28 lines 38-44]comprising: a base film [110s] having an insulating property; and a planar coil [L1/L3] disposed on a surface of the base film [figures 4a and 4b], wherein a number of turns on an inside of a center point of a coil portion/side/section width of the planar coil in a plan view is greater than a number of turns on an outside of the center point [see annotated figure 4b below].

    PNG
    media_image2.png
    1289
    837
    media_image2.png
    Greyscale

Claim 4, as best understood, MIYAMOTO discloses the flexible printed circuit board as claimed in claim 1, wherein a ratio of an average line width of the turns on the outside to an average line width of the turns on the inside is greater than or equal to 1 and less than or equal to 5 [the lines appear to be the same widths yielding a ration of 1].  
Claim 6, as best understood, MIYAMOTO discloses the flexible printed circuit board as claimed in claim, wherein average intervals between adjacent turns among the turns on the inside are different [gaps G1, G2 and G3 are increasing, col. 10 lines 21-25].  

Claims 1, 4 and 5 are under 35 U.S.C. 102(a)(1) as being anticipated by MIYAMOTO [EP 2711946 B1] Figure 8.
Claim 1, as best understood, MIYAMOTO discloses a flexible printed circuit board [col. 28 lines 38-44]comprising: a base film [110s] having an insulating property; and a planar coil [L1/L3] disposed on a surface of the base film [see annotated figure 8], wherein a number of turns on an inside of a center point of a coil portion/side/section width of the planar coil in a plan view is greater than a number of turns on an outside of the center point [see annotated figure 8 below].

    PNG
    media_image3.png
    816
    803
    media_image3.png
    Greyscale

Claim 4, as best understood, MIYAMOTO discloses the flexible printed circuit board as claimed in claim 1, wherein a ratio of an average line width of the turns on the outside to an average line width of the turns on the inside is greater than or equal to 1 and less than or equal to 5 [the lines appear to be the same widths yielding a ratio of 1].  
Claim 5, as best understood, MIYAMOTO discloses the flexible printed circuit board as claimed in claim 1, wherein average intervals between adjacent turns among the turns on the inside are equal [see annotated figure 8].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837